Case: 19-60630     Document: 00515702292        Page: 1    Date Filed: 01/11/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    January 11, 2021
                                 No. 19-60630                         Lyle W. Cayce
                                                                           Clerk

   Cordúa Restaurants, Incorporated,

                                                   Petitioner Cross-Respondent,

                                     versus

   National Labor Relations Board,

                                                   Respondent Cross-Petitioner.


                 On Petition for Review of Decision and Order
                    of the National Labor Relations Board


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Petitioner Cordúa Restaurants asks us to review a decision and order
   of the National Labor Relations Board (“NLRB” or “Board”) which found
   Cordúa to have violated the National Labor Relations Act (“NLRA” or
   “Act”) by firing an employee for engaging in activities protected by the
   NLRA. The Board opposes Cordúa’s petition on this finding, and it also
   cross-petitions for summary enforcement of its finding that Cordúa violated
   the NLRA by maintaining an impermissibly broad employee no-solicitation
   rule. We AFFIRM.
Case: 19-60630      Document: 00515702292          Page: 2   Date Filed: 01/11/2021




                                    No. 19-60630


                                        I.
          Cordúa operates food services businesses in the metropolitan
   Houston, Texas, area, including nine restaurants with the brand names
   “Churrascos”; “Américas”; “Amazón Grill”; and “Artista.” Churrascos
   has five locations, including Churrascos River Oaks and Churrascos Sugar
   Land. Cordúa employs several hundred servers, kitchen staff, and bartenders
   at its nine restaurants.
          A.      The collective action lawsuit against Cordúa
          Employee Steven Ramirez began working for Cordúa as a server at
   Churrascos River Oaks in September 2012. After working for Cordúa for
   nearly two-and-a-half years, Ramirez noticed discrepancies in his paychecks
   and began to question whether he was properly paid for his shifts. Ramirez
   discussed his concern with coworkers and found that they had experienced
   similar issues. Ramirez hired an attorney, and together they concluded that
   Cordúa was paying its restaurant employees below minimum wage,
   improperly crediting tips against its minimum wage obligations, and failing to
   pay overtime wages.
          In January 2015, Ramirez filed a collective action complaint against
   Cordúa in federal district court. The complaint alleged that Cordúa had
   committed various violations of the Fair Labor Standards Act, 29 U.S.C. §§
   201 et seq., and the Texas Minimum Wage Act, Tex. Lab. Code §§
   62.001 et seq. Also in January 2015, an initial group of seven additional
   Cordúa employees joined the collective action lawsuit as plaintiffs.
          Ramirez transferred restaurants from Churrascos River Oaks to
   Artista in March 2015. Soon after, Ramirez’s Artista coworkers began asking
   him about his lawsuit. These coworkers shared that they had experienced
   similar wage and hour discrepancies. Ramirez referred these coworkers to his
   attorney.




                                         2
Case: 19-60630     Document: 00515702292          Page: 3     Date Filed: 01/11/2021




                                   No. 19-60630


         In June 2015, Cordúa transferred Ramirez to Churrascos Sugar Land,
   though he continued to work shifts at Artista. Ramirez’s Churrascos Sugar
   Land coworkers similarly asked Ramirez about the lawsuit and shared their
   experiences with paycheck discrepancies. By the end of June 2015, sixteen of
   Ramirez’s coworkers had joined the collective action lawsuit, including five
   at Artista and one at Churrascos Sugar Land.
         B.      Cordúa’s investigation and termination of Ramirez
         At a company-wide meeting in early July 2015, Cordúa informed its
   general managers of the collective action lawsuit. Ramirez’s general
   managers at Artista and Churrascos Sugar Land, Damian Ambroa and Rigo
   Romero, respectively, were in attendance. After the meeting, both Ambroa
   and Romero separately asked for a list of employees who had joined the
   lawsuit at their respective restaurants. Ambroa learned from other Artista
   employees that Ramirez was involved in the lawsuit shortly thereafter.
         In mid-July 2015, Naomi Reichman, the assistant manager at Artista,
   called Ramirez to ask about the lawsuit. Reichman’s husband, Eran, had
   recently been fired by Cordúa, and Reichman inquired whether she or her
   husband might qualify to join the lawsuit. Ramirez offered to send Reichman
   his lawyer’s contact information. According to his testimony before the
   administrative law judge (“ALJ”), Ramirez also asked Reichman if she could
   review his payroll records to determine if his hours were correct. Reichman
   and Ramirez later exchanged text messages, during which Reichman
   discussed her plans to review Ramirez’s payroll records.
         Later in July, Reichman left her personal cellphone unattended in
   Artista’s office during a shift. Ambroa, the general manager, noticed text
   message notifications on the cellphone’s lock screen and used Reichman’s
   password to access her cellphone. According to his testimony, Ambroa had
   previously received Reichman’s permission to use her cellphone because his




                                        3
Case: 19-60630      Document: 00515702292        Page: 4   Date Filed: 01/11/2021




                                  No. 19-60630


   own cellphone received a poor signal at the restaurant. Ambroa opened the
   cellphone’s text message application, where he was able to view Reichman’s
   recent text conversations. Ambroa toggled to a conversation between
   Reichman and a contact he knew to be Ramirez, took photographs of selected
   messages from the conversation with his own cellphone, and sent the
   photographs to Cordúa’s chief operating officer, Fred Espinoza. As
   photographed, the text message conversation read:
         Reichman:        Ok… It’s nomimandel
         Ramirez:         Ok cool
                          Just got it
                          I’ll make sure to ask him those questions that
                          benefit you. I’ll ask them again in front of [E]ran
                          just so yall are sure yall protected.
         Reichman:        I’m going to start storing stuff on flash drives
                          Tomorrow . . . Do you remember when you
                          started working at CRO [Churrascos River Oaks]?
         Ramirez:         Hell yea
                          Yeah august 2012
                          Training. On the floor September
         Reichman:        Ok . . . Email this info to me . . . So that we have
                          actual correspondence
         Ramirez:         Ok will do it now
         Reichman:        I’m going in early so no one sees me looking
                          through this stuff . . . .
         Ramirez:         On Monday right?
         Reichman:        Tomorrow . . . . And I would like to see the lawyer
                          on Monday
                          What really sucks is that I found out that there are
                          mit [managers-in-training] getting paid more than
                          I am!
                          Anyway I’m going to sleep . . . Keep in touch with
                          email tomorrow because I leave my phone on the
                          desk and Damian knows you started this and I
                          don’t want him to know




                                       4
Case: 19-60630     Document: 00515702292           Page: 5   Date Filed: 01/11/2021




                                    No. 19-60630


          Shortly thereafter, on July 26, 2015, Ambroa fired Reichman for
   drinking during her shifts. Later that evening, Reichman sent Ambroa a series
   of text messages referencing her firing and denying allegations that she
   accessed confidential employee information for Ramirez. Ambroa
   immediately called Espinoza and forwarded him screenshots of the messages.
   Cordúa never contacted Reichman to ask about her messages.
          Espinoza sent the photographs of these text conversations to
   Cordúa’s information technology department (“IT”) and asked them to
   determine whether any confidential employee records had been taken.
   Approximately two weeks later, IT informed Espinoza that it was “more than
   likely” that no records had been taken.
          Cordúa did not discuss this investigation with Ramirez in July or
   August 2015. Espinoza testified that he did not reach out to Ramirez in
   August because Cordúa’s restaurants are very busy during that month due to
   Houston’s “Restaurant Week.”
          Cordúa employees continued to join the collective action lawsuit in
   August and early September, including three additional Churrascos Sugar
   Land employees. As of September 1, 2015, nineteen employees had joined
   Ramirez’s lawsuit, each of whom was employed at one of the three
   restaurants where Ramirez was working or had recently worked.
          On September 4, 2015, Espinoza summoned Ramirez to a one-on-one
   meeting at Churrascos Sugar Land. Espinoza began the meeting by telling
   Ramirez, “We understand you have a lawsuit against us.” Espinoza then
   stated to Ramirez that “[w]e respect your right to do that,” before explaining
   that he was investigating an alleged attempt to access confidential personnel
   records. Espinoza asked Ramirez a series of questions about his
   communications with Reichman, including whether he had texted Reichman
   about obtaining records, sent texts to Reichman about a flash drive, or




                                         5
Case: 19-60630      Document: 00515702292          Page: 6    Date Filed: 01/11/2021




                                    No. 19-60630


   received records from Reichman. Ramirez denied taking such actions and
   asserted that he only texted Reichman about scheduling. Espinoza also asked
   Ramirez if he would provide Cordúa access to his personal cellphone and,
   when Ramirez refused, asked him to put his refusal in writing. Ramirez again
   declined, stating that he wanted to speak with his lawyer before putting
   anything into writing. Several times during the meeting, Ramirez asked for
   permission to call his lawyer. Espinoza denied these requests, telling Ramirez
   that he could call his lawyer after they finished the meeting.
          The next week, on September 10, 2015, Espinoza called Ramirez into
   a second meeting. Romero, general manager of Churrascos Sugar Land, was
   also present. Espinoza informed Ramirez that Cordúa was investigating “[a]
   breach of confidential [] employee records including personal records, some
   payroll and time records.” Espinoza stated that he had spoken to “various
   employees” about the investigation. Espinoza then told Ramirez, “Our
   investigation has revealed that you have worked with other employees that
   you know had access to employee records. You also were dishonest with me
   about accessing employee records and about texting [Reichman].” Ramirez
   responded that he did not ask Reichman for other employees’ records, and
   that he did not need Reichman to do anything with his own records. Espinoza
   asked Ramirez to put his response in writing, but Ramirez answered that his
   attorney instructed him not to sign anything or write anything down. Ramirez
   asked for permission to call his lawyer, to which Espinoza replied that he
   could call his lawyer after the meeting. Espinoza concluded, “You violated
   our employee policies by accessing our employee records. You violated, also,
   lying to me about texting [Reichman] and accessing confidential employee
   records.” Espinoza then fired Ramirez.
          C.     The NLRB complaint
          Ramirez filed the instant complaint against Cordúa with the NLRB in
   the fall of 2015, alleging violations of the NLRA in connection with his firing.



                                          6
Case: 19-60630         Document: 00515702292                Page: 7   Date Filed: 01/11/2021




                                             No. 19-60630


   On May 31, 2016, the NLRB’s General Counsel issued a final consolidated
   complaint, alleging various violations of the NLRA by Cordúa.
          The administrative law judge (“ALJ”) held a five-day evidentiary
   hearing June 27 through July 1, 2016. On December 9, 2016, the ALJ issued
   a decision and order, finding that Cordúa violated Section 8(a)(1) of the
   NLRA 1 by maintaining an overbroad no-solicitation rule and by firing
   Ramirez for engaging in protected activities within the meaning of Section 7
   of the Act. 2
          On April 26, 2018, the Board issued a decision and order affirming in
   part the ALJ’s recommended findings. The Board affirmed the ALJ’s finding
   that Cordúa violated Section 8(a)(1) of the NLRA by firing Ramirez for
   engaging in protected activities. The Board severed the no-solicitation rule
   allegation from the case and retained it for future resolution. On August 14,
   2019, the Board issued a supplemental decision and order unanimously
   affirming the ALJ’s finding that Cordúa violated Section 8(a)(1) of the NLRA
   by firing Ramirez for engaging in protected activities. 3 The Board also
   unanimously adopted the ALJ’s finding that Cordúa further violated Section
   8(a)(1) by maintaining an overbroad no-solicitation rule.
          As to the no-solicitation policy, the Board ordered Cordúa to rescind
   its no-solicitation rule, provide employees with supplemental handbook
   inserts, and post a remedial notice to employees at its restaurants and
   electronically. As to Cordúa’s firing of Ramirez, the Board ordered Cordúa



          1 Codified   at 29 U.S.C. § 158(a)(1).
          2   Codified at 29 U.S.C. § 157.
          3
             The Board’s supplemental decision and order was unanimous as to the instant
   claims and cross-incorporated the reasoning of the Board’s earlier decision and the ALJ
   decision.




                                                   7
Case: 19-60630       Document: 00515702292         Page: 8   Date Filed: 01/11/2021




                                    No. 19-60630


   to offer Ramirez full reinstatement to his former job or a substantially
   equivalent position, make Ramirez whole for any lost earnings or benefits,
   compensate Ramirez for any adverse tax consequences of receiving a lump-
   sum backpay award, and remove any reference to Ramirez’s termination
   from its files.
          Cordúa timely petitioned for review of the Board’s decision and order.
                                         II.
          We review the Board’s findings of fact under a substantial evidence
   standard. Sara Lee Bakery Grp., Inc. v. NLRB, 514 F.3d 422, 428 (5th Cir.
   2008). Under 29 U.S.C. § 160(e), the Board’s findings of fact are
   “conclusive” if they are “supported by substantial evidence on the record
   considered as a whole.” “Substantial evidence is that which is relevant and
   sufficient for a reasonable mind to accept as adequate to support a conclusion.
   It is more than a mere scintilla, and less than a preponderance.” IBEW, AFL-
   CIO, CLC, Loc. Unions 605 & 985 v. NLRB, 973 F.3d 451, 457 (5th Cir. 2020)
   (quoting Creative Vision Res., L.L.C. v. NLRB, 882 F.3d 510, 515 (5th Cir.
   2018)). We may not “make credibility determinations or reweigh the
   evidence,” and should “defer to the plausible inferences the Board draws
   from the evidence, even if [we] might reach a contrary result were [we]
   deciding the case de novo.” Id. (quoting Alcoa Inc. v. NLRB, 849 F.3d 250,
   255 (5th Cir. 2017)).
                                        III.
          The Board asks us to grant summary enforcement of the portions of
   its order remedying Cordúa’s impermissibly broad no-solicitation rule.
   Cordúa does not oppose the Board’s request for summary enforcement, nor
   does it challenge the Board’s finding that Cordúa’s no-solicitation rule
   violated the NLRA. Findings of the Board that the employer does not
   challenge are waived on review, entitling the Board to summary enforcement.




                                         8
Case: 19-60630      Document: 00515702292            Page: 9   Date Filed: 01/11/2021




                                      No. 19-60630


   Sara Lee, 514 F.3d at 429. The Board is therefore entitled to summary
   enforcement of its order remedying Cordúa’s Section 8(a)(1) violation with
   respect to the no-solicitation rule. Id.
                                          IV.
          We now turn to the Board’s finding that Cordúa violated Section
   8(a)(1) of the NLRA by firing Ramirez for engaging in activities protected by
   the Act. On review, Cordúa argues that substantial evidence does not support
   the Board’s finding because (1) Ramirez’s “attempt to acquire other
   employees’ payroll information, without their permission, and lying to the
   COO about it” was not protected activity, (2) the Board “failed to make a
   finding regarding animus,” (3) the record reflects a lack of animus, and (4)
   Cordúa’s reasons for firing Ramirez were not pretextual. Cordúa further
   argues that the Board erred in ordering reinstatement and backpay because
   Ramirez “committed misconduct” and “perjured himself.”
          Section 8(a)(1) of the NLRA prohibits employers from interfering
   with, restraining, or coercing employees in the exercise of the rights
   guaranteed to them by Section 7 of the Act. 29 U.S.C. § 158(a)(1). Section 7
   guarantees employees the “right to self-organization, to form, join, or assist
   labor organizations, . . . and to engage in other concerted activities for the
   purpose of . . . mutual aid or protection.” 29 U.S.C. § 157. Relevant here, an
   employer violates Section 8(a)(1) when it discharges an employee for
   engaging in protected activities or attempts to prevent its employees from
   engaging in such activities in the future. See Remington Lodging & Hosp.,
   L.L.C. v. NLRB, 847 F.3d 180, 185–86 (5th Cir. 2017).
          In cases such as this one, where the alleged Section 8(a)(1) violation
   hinges on the employer’s motivation for firing an employee, we apply the
   Board’s Wright Line framework. See New Orleans Cold Storage & Warehouse
   Co. v. NLRB, 201 F.3d 592, 600–01 (5th Cir. 2000) (citing Wright Line, 251




                                              9
Case: 19-60630     Document: 00515702292           Page: 10   Date Filed: 01/11/2021




                                    No. 19-60630


   NLRB 1083 (1980), enforced on other grounds, 662 F.2d 899 (1st Cir. 1981));
   see also NLRB v. Transp. Mgmt. Corp., 462 U.S. 393, 401–04 (1983)
   (approving the Wright Line framework), abrogated on other grounds, Dir.,
   Office of Workers’ Comp. Programs v. Greenwich Collieries, 512 U.S. 267 (1994).
   Under this framework, an employer’s termination of an employee violates
   Section 8(a)(1) if the employee’s protected conduct was a motivating factor
   in the decision to discharge the employee. Wright Line, 251 NLRB at 1089.
   The employee’s protected activity need not be “the sole motivating factor”
   so long as the activity was “a substantial or motivating factor.” Adams &
   Assocs., Inc. v. NLRB, 871 F.3d 358, 370 (5th Cir. 2017) (quoting Transp.
   Mgmt. Corp., 462 U.S. at 401).
          The Board may rely on circumstantial evidence to infer that an
   employee’s protected activity was a motivating factor in an employer’s
   decision to fire the employee. Elec. Data Sys. Corp. v. NLRB, 985 F.2d 801,
   804–05 (5th Cir. 1993); see also Remington Lodging, 847 F.3d at 184 n.13. In
   particular, the Board may infer a discriminatory motive where the evidence
   shows that: (1) the employee engaged in concerted activities protected by
   Section 7; (2) the employer knew of the employee’s engagement in those
   activities; and (3) the employer harbored animus toward the employee’s
   protected activities. Remington Lodging & Hosp., LLC, 363 NLRB 112, at *2
   & n.5 (Feb. 12, 2016), enforced, 847 F.3d 180 (5th Cir. 2017).
          If the Board finds that an employee’s protected activity was a
   motivating factor in an employer’s termination decision, the employer may
   only avoid a finding of Section 8(a)(1) violation by proving, as an affirmative
   defense, that the employer would have fired the employee even if the
   employee had not engaged in the protected activities. Transp. Mgmt., 462
   U.S. at 401–02; NLRB v. Delta Gas, Inc., 840 F.2d 309, 313 (5th Cir. 1988).




                                         10
Case: 19-60630     Document: 00515702292            Page: 11    Date Filed: 01/11/2021




                                     No. 19-60630


          The Board’s finding of a Section 8(a)(1) violation is reviewed for
   substantial evidence. Tex. World Serv. Co. v. NLRB, 928 F.2d 1426, 1435 (5th
   Cir. 1991); see also 29 U.S.C. § 160(e); Universal Camera Corp. v. NLRB, 340
   U.S. 474, 488 (1951). We will not disturb the Board’s finding of a
   discriminatory motive even if the record would allow a “competing, perhaps
   even equal, inference of a legitimate basis for discipline,” as long as the Board
   “could reasonably infer an improper motivation.” NLRB v. McCullough
   Env’t. Servs., Inc., 5 F.3d 923, 937 (5th Cir. 1993) (quoting NLRB v.
   Brookwood Furniture, Div. of U.S. Indus., 701 F.2d 452, 467 (5th Cir. 1983));
   see also Remington Lodging, 847 F.3d at 186 & n.22 (noting that we will “not
   lightly displace the Board’s factual finding of discriminatory intent” (quoting
   Brookwood, 701 F.2d at 464)).
          A.     Ramirez’s engagement in protected activities
          According to the Board’s findings, Ramirez engaged in protected
   activities by (1) discussing issues relating to his wages with his coworkers,
   (2) requesting to access his personnel records, and (3) filing the FLSA
   collective action lawsuit against Cordúa. On review, Cordúa argues that the
   Board “erred by finding that Ramirez’s attempt to acquire other employees’
   payroll information, without their permission, and lying to the COO about it,
   was protected activity.” The Board did not in fact make such a finding.
          Cordúa does not dispute the Board’s findings that Ramirez engaged
   in protected activities by discussing payroll-related issues with his coworkers,
   filing the collective action lawsuit, or requesting to access his own personnel
   records. Cordúa has thus waived these issues. See Flex Frac Logistics, L.L.C.
   v. NLRB, 746 F.3d 205, 208 (5th Cir. 2014).




                                          11
Case: 19-60630     Document: 00515702292          Page: 12   Date Filed: 01/11/2021




                                   No. 19-60630


          B.     Cordúa’s knowledge of and animus toward Ramirez’s pro-
                 tected conduct
          Cordúa also does not dispute, and has thus waived any argument
   against, the Board’s finding that Ambroa and Espinoza each had knowledge
   of Ramirez’s protected conduct. Id. In order to round out the Wright Line
   framework and conclude on review that Ramirez’s firing violated Section
   8(a)(1), we must find substantial evidence to support that Cordúa harbored
   animus toward Ramirez’s protected activities. Remington Lodging, 363 NLRB
   112, at *2 & n.5.
          Cordúa argues that, as a preliminary matter, the Board “failed to make
   a finding regarding animus” because the Board “may not rest its entire
   decision that animus motivated an employee’s discipline on a finding that the
   employer gave a pretextual reason for its action.” Cordúa relies primarily on
   Valmont, in which the ALJ based its entire animus finding on its
   determination that the employer gave a pretextual reason for disciplining
   employees. Valmont Indus., Inc., 244 F.3d 454, 466 (5th Cir. 2001). Here, the
   Board expressly incorporated the ALJ’s finding that Cordúa exhibited
   animus toward Ramirez’s protected conduct through Espinoza’s questioning
   of Ramirez and the course of Cordúa’s investigation. Although these facts
   are closely tied to the Board’s separate finding of pretext, they also lend
   independent support to the Board’s animus finding. Importantly, although
   relying on the same sets of facts to support the animus and pretext findings,
   the ALJ did not find animus solely because Cordúa gave a pretextual reason
   for firing Ramirez. Rather, the ALJ found that the same set of facts
   demonstrated animus and pretext.
          We now turn to the merits of the Board’s animus finding. On review,
   the Board maintains that substantial evidence supports its finding of animus,
   pointing to (1) Ambroa’s surveillance and Espinoza’s interrogation of
   Ramirez, (2) the circumstances of Cordúa’s investigation, and (3) Cordúa’s




                                        12
Case: 19-60630     Document: 00515702292           Page: 13   Date Filed: 01/11/2021




                                    No. 19-60630


   pretextual justifications for firing Ramirez. Cordúa makes various arguments
   against the Board’s finding. We discuss these arguments in turn.
          1.     Cordúa’s surveillance and questioning of Ramirez
          Substantial evidence supports the Board’s finding that Cordúa
   exhibited overt animus in its surveillance and questioning of Ramirez.
   Ambroa intentionally accessed Reichman’s personal cellphone, opened
   Reichman’s text conversation with Ramirez, scrolled through the texts, and
   photographed the conversation. Although, according to Ambroa’s
   testimony, Reichman had granted him general permission to access her
   personal cellphone to make calls, Ambroa did not provide a credible reason
   for reading, photographing, and forwarding Reichman’s private text
   messages. Ambroa claimed that he opened Reichman’s text conversation
   with Ramirez because he saw on the preview screen that two messages “were
   mentioning [his name].” However, the only message in Reichman and
   Ramirez’s conversation mentioning Ambroa’s name was not a recent
   message (the most recent text messages in the thread concerned an unrelated
   scheduling issue) and was too long for Ambroa’s name to have appeared on
   the preview screen.
          The record indicates that after learning of Ramirez’s involvement in
   the collective action lawsuit, Ambroa singled out a text conversation between
   Ramirez and Reichman in which they appeared to be discussing wage-related
   issues, photographed the exchange, and sent the photographs to Cordúa’s
   chief operating officer. We have previously found that illicit surveillance of
   protected conduct “indicates an employer’s opposition to [that conduct],
   and the furtive nature of the snooping tends to demonstrate spectacularly the
   state of the employer’s anxiety.” Hendrix Mfg. Co. v. NLRB, 321 F.2d 100,
   104 n.7 (5th Cir. 1963).




                                         13
Case: 19-60630     Document: 00515702292            Page: 14     Date Filed: 01/11/2021




                                     No. 19-60630


          Cordúa    argues    that   surveillance     is   not   unlawful   absent
   “accompanying interference, coercion, or restraint of Ramirez’s protected
   rights.” Here, though, the surveillance did interfere with protected rights, as
   it was used by Cordúa to gain general information about Ramirez’s collective
   action-related conversations with Reichman.
          Cordúa further displayed animus through Espinoza’s questioning of
   Ramirez. This questioning extended beyond the purported objective of
   determining whether Ramirez sought confidential information. As the Board
   found, Espinoza’s questioning was coercive, asking Ramirez to generally
   assert that he had never texted Reichman about non-scheduling issues.
   Espinoza pressured Ramirez to grant Cordúa access to his personal cellphone
   and consistently denied Ramirez’s repeated requests to call his attorney. The
   Board has previously found animus where an employer coercively questioned
   employees about their visit to an attorney’s office to discuss a possible wage-
   and-hour lawsuit. Delta Gas, Inc., 282 NLRB 1315, 1315 n.1, 1317, 1322–23
   (1987).
          Cordúa next asserts that because the Board had the opportunity to ask
   Reichman whether Cordúa harbored animus toward the FLSA collective
   action and chose not to, Cordúa is entitled to an inference that this evidence
   would weigh against the Board’s finding of animus. This argument is also
   meritless. Cordua cites Elite Ambulance, but that case specifies that the
   potential evidence must be relevant evidence within the party’s control to
   have bearing. See Elite Ambulance Inc. & Int’l Ass’n of Emts & Paramedics Local
   5000, 31-CA-122353, 2015 WL 9459716 (N.L.R.B. Div. of Judges Dec. 23,
   2015), adopted sub nom. Elite Ambulance, Inc. & Int’l Ass’n of Emts &
   Paramedics Local 5000, S 31-CA-122353, 31-C, 2016 WL 453585 (N.L.R.B.
   Feb. 4, 2016); see also Herbert v. Wal-Mart Stores, Inc., 911 F.2d 1044, 1046
   (5th Cir. 1990) (explaining that the adverse witness rule applies where “a
   party has it peculiarly within his power to produce witnesses whose



                                         14
Case: 19-60630     Document: 00515702292           Page: 15   Date Filed: 01/11/2021




                                    No. 19-60630


   testimony would elucidate the transaction [at issue].”). Cordúa does not
   explain why Reichman’s personal assessment of whether Cordúa harbored
   animus would be relevant to the Board’s finding.
          2.     The circumstances of Cordúa’s investigation
          The Board next found, and maintains on review, that the timing of
   Cordúa’s investigation, Cordúa’s internally inconsistent response to
   Ramirez’s purported misconduct, and Cordúa’s failure to conduct a
   meaningful investigation support an inference of discriminatory motive.
   Substantial evidence supports these findings.
          The timing of an employer’s actions in relation to an employee’s
   protected activity and the employer’s knowledge thereof is a “[s]ignificant
   indicator” of unlawful motive. NLRB v. ADCO Elec., Inc., 6 F.3d 1110, 1118
   n.6 (5th Cir. 1993); see also Valmont, 244 F.3d at 465 (describing proximity in
   time as the “strongest form of circumstantial evidence”). Cordúa began its
   surveillance of Ramirez just several weeks after its managers were informed
   of the collective action lawsuit. Ramirez was fired the week after a nineteenth
   employee joined the collective action lawsuit.
          Cordúa counters that because Ramirez was terminated eight months
   after he filed his NLRB complaint, this “negat[es] any inference of unlawful
   motivation.” In support of this contention, Cordúa cites cases finding that a
   multi-month gap in time between an employee’s protected activities and
   their termination did not support an inference of unlawful motive. These
   cases, and Cordúa’s argument, are inapposite. Cordúa investigated and fired
   Ramirez just weeks after its management learned of Ramirez’s involvement
   in the lawsuit and of Ramirez’s wage-related conversation with Reichman.
   Ramirez’s protected activities—participating in the FLSA lawsuit,
   discussing wage issues with co-workers, and requesting his payroll
   information—were ongoing and occurred close in time to the investigation




                                         15
Case: 19-60630    Document: 00515702292           Page: 16   Date Filed: 01/11/2021




                                   No. 19-60630


   and termination. The timing of Cordúa’s actions thus weighs in favor of the
   Board’s discriminatory motive finding.
          Cordúa’s internally inconsistent response to Ramirez’s purported
   misconduct also supports an inference of discriminatory motive. As the
   Board found, Cordúa’s asserted concerns about Ramirez’s fitness and
   trustworthiness as an employee, particularly with respect to handling
   confidential credit card information, are undermined by Cordúa’s failure to
   speak with Ramirez about these concerns for nearly six weeks. The Board
   may rely on “inconsistencies between the employer’s proffered reason for
   the discipline and other actions of that employer” as evidence of animus and
   unlawful motivation. Tellepsen Pipeline Servs. Co. v. NLRB, 320 F.3d 554, 565
   (5th Cir. 2003) (quoting Valmont Indus., 244 F.3d at 456).
          The record also supports that Cordúa failed to conduct a meaningful
   investigation of Ramirez. Although Cordúa asserted that the investigation
   was meant to determine whether Ramirez attempted to access confidential
   personnel files, Cordúa merely asked IT whether any records had been
   removed, and then, weeks after IT reported that it was “more likely than
   not” that no records had been taken, questioned Ramirez. Nor do the two
   meetings between Espinoza and Ramirez reflect a genuine intent to
   determine whether Ramirez tried to obtain other employees’ confidential
   records. Espinoza’s questioning of Ramirez was not tailored to this purpose,
   and Espinoza was coercive in pressuring Ramirez to provide access to his
   personal cellphone and denying Ramirez’s requests to speak to his lawyer.
   An employer’s one-sided or faulty investigation into an employee’s
   purported misconduct may constitute “significant” evidence of unlawful
   motive. NLRB v. Esco Elevators, 736 F.2d 295, 299 n.5 (5th Cir. 1984); accord
   Valmont Indus., 244 F.3d at 466–67.




                                         16
Case: 19-60630     Document: 00515702292            Page: 17   Date Filed: 01/11/2021




                                     No. 19-60630


          3.     Cordúa’s pretextual justifications for Ramirez’s termination
          Finally, the Board maintains that “it is well established that the
   Board’s finding of unlawful motive is reinforced where some or all of the
   employer’s proffered explanations for its actions are found to be pretextual.”
   As we discuss in the next section, the record supports that Cordúa’s
   purported reasons for firing Ramirez were pretextual.
          C.     Cordúa’s affirmative defense
          Substantial evidence supports the Board’s findings that (i) Ramirez
   engaged in protected activities, (ii) Cordúa had knowledge of Ramirez’s
   protected conduct, and (iii) Cordúa harbored animus toward these activities.
   Cordúa may only negate that Ramirez’s termination violated Section 8(a)(1)
   by establishing, as an affirmative defense, that Cordúa would have fired
   Ramirez even if he had not engaged in protected conduct. See Transp. Mgmt.,
   462 U.S. at 401–02; Delta Gas, 840 F.2d at 313. The Board may counter
   Cordúa’s defense by showing that Cordúa’s purported reasons for firing
   Ramirez were pretextual. See Golden State Foods Corp., 340 NLRB 382, 385
   (2003) (noting that if an employer’s stated justifications are found to be
   pretextual, “that is, either false or not in fact relied upon,” the employer
   “fails by definition” to carry its burden).
          The Board found that Cordúa failed to show that it would have
   discharged Ramirez even in the absence of his protected conduct because “its
   claimed reason for discharging Ramirez—dishonesty—was pretextual.”
   Cordúa again argues on appeal that Ramirez either accessed or attempted to
   access other employees’ confidential records and lied about this attempt to
   Espinoza. Cordúa urges us to credit Reichman’s text messages to Ambroa,
   which stated that “Steven asked me if I can get other of [sic] peoples
   payrolls” but that she “didn’t take anything for Steven” and did not “want
   anything to do with what he was doing because I didn’t feel it was right.”




                                          17
Case: 19-60630     Document: 00515702292           Page: 18   Date Filed: 01/11/2021




                                    No. 19-60630


   Cordúa argues that Ramirez’s contravening testimony should not be credited
   because he committed “perjury.”
          The Board discredited Reichman’s text message to Ambroa asserting
   that Ramirez had asked her to obtain other employees’ confidential records
   because this statement was not corroborated by the actual text message
   conversation between Reichman and Ramirez. The Board adopted the ALJ’s
   reasoning, which credited Ramirez’s “reluctant admission” in testimony
   that he only asked Reichman to obtain his own payroll records, to which he
   was entitled pursuant to Cordúa’s employee handbook. The Board further
   discredited Cordúa’s contention that Ramirez lied to Espinoza because
   Espinoza’s questions during his meeting with Ramirez were misleading.
          We give special deference to the Board’s credibility determinations,
   upholding such determinations unless they are “inherently unreasonable or
   self-contradictory.” El Paso Elec. Co. v. NLRB, 681 F.3d 651, 665 (5th Cir.
   2012); see also NLRB v. Cal-Maine Farms, Inc., 998 F.2d 1336, 1339–40 (5th
   Cir. 1993); IBEW, AFL-CIO, CLC, Local Unions 605 & 985 v. NLRB, 973
   F.3d 451, 457 (5th Cir. 2020).
          As the Board noted, the text exchange between Reichman and
   Ramirez does not contain any request to obtain other employees’ personnel
   information. Though both Ambroa and Espinoza testified that the text
   message exchange between Reichman and Ramirez meant that Ramirez had
   asked Reichman to obtain other employees’ confidential information, both
   merely speculated as to the meaning of the texts and explained what they
   inferred after reading the texts. “Suspicion, conjecture, and theoretical
   speculation register no weight on the substantial evidence scale.” DISH
   Network Corp. v. NLRB, 953 F.3d 370, 378 (5th Cir. 2020) (quoting NLRB v.
   Mini-Togs, Inc., 980 F.2d 1027, 1032 (5th Cir. 1993)); see also Ernst & Young,
   304 NLRB 178, 179 (1991) (declining to rely on speculative testimony in a




                                         18
Case: 19-60630     Document: 00515702292           Page: 19   Date Filed: 01/11/2021




                                    No. 19-60630


   compliance hearing); DSL Mfg. Inc., 202 NLRB 970, 971 (1973)
   (“[S]peculation does not amount to evidence”).
          Neither Ambroa nor Espinoza ever contacted Reichman regarding the
   statements made in her text messages, lending support to the Board’s finding
   that Reichman’s text message statements to Ambroa about Ramirez seeking
   other persons’ records are not credible. Because the Board’s credibility
   determination here is not inherently unreasonable or self-contradictory, we
   defer to the Board.
          The Board’s credibility determination as to Ramirez’s testimony that
   he only sought to obtain his own payroll records is also not inherently
   unreasonable or self-contradictory. On review, Cordúa argues that Ramirez’s
   testimony is not credible because he “demonstrated his dishonesty and
   willingness to commit perjury multiple times.” In support, Cordúa invokes
   Ramirez’s testimony that he told Espinoza “truthful answers” concerning
   his texts with Reichman compared to his later admission that he texted
   Reichman about non-scheduling matters when he sent her his start date with
   Cordúa. Cordúa also points to Ramirez’s testimony that Espinoza asked him
   for the names of coworkers involved in the lawsuit during their meeting
   compared with the meeting transcript which does not support this assertion.
          We agree with the Board that this testimony does not undermine
   Ramirez’s credibility as a witness. Inconsistencies or conflicts in a witness’s
   testimony, standing alone, are insufficient to establish perjury. Koch v.
   Puckett, 907 F.2d 524, 531 (5th Cir. 1990); see also Fairfax v. Scott, No. 93-
   8853, 1994 U.S. App. LEXIS 42267, at *3 (5th Cir. 1994) (per curiam)
   (unpublished). Neither of the allegedly contradictory testimonial statements
   relates to Ramirez’s testimony that he only asked Reichman to obtain his own
   payroll records. Moreover, the only evidence Cordúa cites to show that
   Ramirez attempted to obtain other employees’ confidential records—




                                         19
Case: 19-60630        Document: 00515702292              Page: 20       Date Filed: 01/11/2021




                                          No. 19-60630


   Reichman’s text messages to Ambroa and the testimonies of Ambroa and
   Espinoza—were deemed not credible and speculative, respectively. The
   Board’s reliance on Ramirez’s testimony was not inherently unreasonable or
   self-contradictory. 4
           The record supports that Cordúa’s claim to have fired Ramirez for
   accessing other employees’ confidential records was pretextual. Cordúa
   never received any information establishing that Ramirez obtained other
   employees’ records. The IT department’s investigation, concluded weeks
   before Ramirez’s firing, determined that it was “more than likely” that no
   records had been taken. 5 Cordúa’s claim to have fired Ramirez for attempting
   to obtain other employees’ confidential records was also pretextual.
   Substantial evidence supports the Board’s finding that Cordúa had no
   credible evidence supporting that Ramirez attempted to access other
   employees’ records.
           Ramirez’s alleged dishonesty to Espinoza was also a pretextual
   justification for his termination. Espinoza’s questions to Ramirez were


           4
             Cordúa also argues, citing Valmont Industries, Inc. v. NLRB, 244 F.3d 454, 465–
   66 (5th Cir. 2001), that the Board gave inconsistent treatment to the same piece of evidence
   by disregarding Ramirez’s earlier testimony that he gave Espinoza only truthful answers
   but relying on this testimony for Ramirez’s assertion that he did not ask Reichman to access
   other employees’ confidential records. We find Valmont distinguishable on this point. In
   Valmont, the ALJ treated the same testimonial statement inconsistently. See id. Here, the
   Board carefully acknowledged that some of Ramirez’s testimony may have reflected minor
   lapses in memory and instead relied on other, unrelated parts of Ramirez’s testimony.
           5
             Cordúa avers that, in the proceeding below, the Board did not in fact make a
   finding that Cordúa fired Ramirez for allegedly obtaining other employees’ personnel
   records. Cordúa argues that we therefore lack jurisdiction to consider this argument on
   review. This argument misreads the Board’s supplemental decision and order. The
   Board’s supplemental decision explicitly incorporated “the reasons stated by the [ALJ]”
   in finding that Cordúa “failed to show that it would have discharged Ramirez for legitimate
   reasons even in the absence of his protected concerted activities because its claimed reason
   for discharging Ramirez—dishonesty—was pretextual.”




                                               20
Case: 19-60630     Document: 00515702292           Page: 21   Date Filed: 01/11/2021




                                    No. 19-60630


   misleading. Ramirez could have reasonably interpreted Espinoza’s question
   about whether he had texted Reichman about “getting any records” to refer
   solely to obtaining other employees’ records, because Ramirez was entitled
   to access his own records. Ramirez answered Espinoza’s question as to
   whether there were any text messages “to [Reichman] about a flash drive”
   accurately, because only Reichman sent text messages about a flash drive.
   Further, Ramirez’s general statements to Espinoza that he only texted
   Reichman about scheduling issues do not implicate the substantial evidence
   cited by the Board as to Ramirez’s protected activity. Finally, we have
   observed that an employer cannot avoid liability by pointing to evasive
   statements by an employee in response to questioning “inextricably
   involved” with the employee’s protected conduct. NLRB v. Roney Plaza
   Apartments, 597 F.2d 1046, 1051 (5th Cir. 1979). Substantial evidence
   supports the Board’s finding that Cordúa’s purported reasons for firing
   Ramirez were pretextual, and Cordúa has thus failed to establish that it would
   have fired Ramirez absent his engagement in protected conduct.
          D.     The Board’s order directing Cordúa to offer Ramirez full
                 reinstatement and backpay
          The Board ordered Cordúa to remedy its Section 8(a)(1) violation by
   (1) offering Ramirez full reinstatement to his former job or a substantially
   equivalent position, (2) making Ramirez whole for any lost earnings or
   benefits, (3) compensating Ramirez for any adverse tax consequences of
   receiving a lump-sum backpay award, and (4) removing any reference to
   Ramirez’s termination from its files. On review, Cordúa argues that the
   Board erred in ordering reinstatement and backpay because Ramirez
   “committed misconduct and perjured himself.” As established, the record
   does not support Cordúa’s allegations that Ramirez committed misconduct
   or perjury. We give the “greatest deference” to the Board’s choice of remedy
   and will not reverse this decision unless it is shown to be a “patent attempt




                                         21
Case: 19-60630     Document: 00515702292         Page: 22   Date Filed: 01/11/2021




                                  No. 19-60630


   to achieve ends other than those which can fairly be said to effectuate the
   policies of the NLRA.” In-N-Out Burger, Inc. v. NLRB, 894 F.3d 707, 720
   n.7 (5th Cir. 2018) (internal quotation marks and citation omitted). Cordúa
   has not met this high bar.
                                       V.
          For the foregoing reasons, we AFFIRM the NLRB’s decision,
   ENFORCE the order, and DENY Cordúa’s petition for review.




                                       22